                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION
_____________________________________
                                      )
PROGRESSIVE NORTHERN                  )
INSURANCE COMPANY                     )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )  Civil Action No. 7:18-cv-00508-EKD
                                      )
CAPITAL MEATS, INC., et al.           )
                                      )
                  Defendants.         )
_____________________________________ )

                           STIPULATION OF DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

 Progressive Northern Insurance Company and Defendant Madinah Karimah Alomar, by

 and through their respective counsel, hereby stipulate and agree that this action shall

 be dismissed, with each party bearing its own costs and attorney’s fees. The other

 Defendants named in this action, Capital Meats, Inc. and Justin Scott Huffman, have not

 appeared in this action and are not required to join in this stipulation pursuant to Rule

 41(a)(1)(A)(ii).

 DATED:         June 14, 2019

        /s/ Lindsay L. Rollins                              /s/ D. Stephen Haga, Jr.
 John B. Mumford, Jr. (VSB No.: 38764)                D. Stephen Haga, Jr. (VSB No.: 19125)
 Lindsay L. Rollins (VSB No.: 86362)                  The Haga Law Firm, PLC
 Hancock, Daniel & Johnson, P.C.                      27 Scattergood Drive, NW
 4701 Cox Road, Suite 400                             Christiansburg, VA 24073
 Glen Allen, Virginia 23060                           Phone: (540) 382-6321
 jmumford@hancockdaniel.com                           Fax: (540) 381-2884
 lrollins@hancockdaniel.com                           Counsel for Defendant Madinah Karimah
 Telephone: (804) 967-9604                            Alomar
 Facsimile: (804) 967-9888
 Counsel for Progressive Northern Insurance
 Company



Case 7:18-cv-00508-EKD Document 14 Filed 06/14/19 Page 1 of 1 Pageid#: 43
